Exhibit 12.1 CHARTER COMMUNICATIONS, INC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Earnings Loss from Operations before Income Taxes and Minority Interest $ (215 ) $ (300 ) $ (513 ) $ (610 ) Fixed Charges 476 464 943 930 Total Earnings $ 261 $ 164 $ 430 $ 320 Fixed Charges Interest Expense $ 465 $ 454 $ 923 $ 910 Amortization of Debt Costs 9 8 16 16 Interest Element of Rentals 2 2 4 4 Total Fixed Charges $ 476 $ 464 $ 943 $ 930 Ratio of Earnings to Fixed Charges (1) - (1)Earnings for the three months ended June 30, 2008 and 2007 were insufficient to cover fixed charges by $215 million and $300 million, respectively. Earnings for the six months ended June 30, 2008 and 2007 were insufficient to cover fixed charges by $513 million and $610 million, respectively. As a result of such deficiencies, the ratios are not presented above.
